    Case 4:18-cv-03896 Document 19 Filed on 09/03/19 in TXSD Page 1 of 1




                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION



Meaghan and Robert Burton                §
                                         §
versus                                   §            Case Number: 4:18−cv−03896
                                         §
National General Insurance Company       §

                            Notice of Reassignment

      Pursuant to Special Order No. 2019−3, this case is reassigned to the docket of
United States District Judge George C Hanks, Jr. Deadlines in scheduling orders
remain in effect, and all court settings are vacated


Date: September 3, 2019
                                                             David J. Bradley, Clerk
